Citation Nr: 0028863	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-00 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


REMAND

The veteran served on active duty from June 1968 to June 
1970.

This appeal arose from a September 1998 rating decision of 
the Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In June 2000, this case was remanded by 
the Board of Veterans' Appeals (Board) for additional 
development.  In August 2000, the veteran and his 
representative were informed through a supplemental statement 
of the case of the continued denial of his claim.

It is again noted that the veteran, in his October 1998 
Notice of Disagreement (VA Form 21-4138), had indicated that 
he had received "continuous treatment" for his low back 
disorder at the Fayetteville, N.C., VA Medical Center (VAMC).  
In June 2000, this case was remanded by the Board so that 
records from this facility could be requested, since they 
were considered to be part of the evidence of record which 
had to be considered in determining entitlement to the 
benefit sought.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In July 2000, the RO requested that the Fayetteville 
VAMC conduct a search for records pertaining to the veteran 
dated from January 1, 1995 to the present.  However, such a 
search limitation was not requested by the Board; in fact, 
the Board is interested in whether the veteran received 
treatment for back complaints from June 1970, his date of 
discharge, to 1995.  Therefore, it is found that another 
search is needed in order to fully comply with the 
instructions of the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the 
Fayetteville, VAMC and request that they 
provide copies of all treatment records 
pertaining to the veteran developed 
between June 1970 and the present.  If no 
records are located, it should be so 
stated for the record.

2.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claim for 
service connection for a low back 
disability.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



